Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “--- wherein the second and third machining operations are the same machining operation”. Same operation how? What are the mets and bounds of this limitation. Furthermore, given the fact that claims 8 and 9 give the impression that two operations doing two types of machining are taking place, especially since claim 9 gives an alternative language, i.e. the second machining operation includes at least one of  facing a flange of the pipe AND 
Claim 14 recites “---wherein the second and third machining operations are cutting a groove in a flange of a pipe”. Claim 14 untimely depends from claim 9, which limits the third machining operation to a “facing the flange of the pipe” operation. Therefore, it is not clear how the limitation of claim 14, i.e. cutting a groove in a flange of a pipe”, can take place.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wokan et al. (US Pub. No. 2013/0152748).
	Regarding claim 1, Wokan discloses a pipe machining apparatus comprising:
a frame (1); a tool carrier (3) coupled to and rotatable relative to the frame; a first machining apparatus (13) including a first tool support (113) and a first tool (15) supported by the first tool support, wherein the first tool is configured to perform a first machining operation (figure 1 and paragraph 65); and a second machining apparatus (153) including a bridge member, a second tool support supported by the bridge member, and a second tool supported by the second tool support (157), wherein the 
Regarding claim 2, Wonka discloses wherein the first machining operation includes at least one of facing a flange of a pipe and cutting through a pipe, and wherein the second machining operation includes at least one of facing a flange of the pipe and cutting a groove in a flange of the pipe (paragraphs 65 and 72).
Regarding claims 3 and 4, reading the claim broadly, Wonka discloses wherein the second tool is configured to perform a third machining operation (refacing)different than the first and second machining operations (flange facing) (paragraph 72). Wonka also describes the operations as two operations “ attachment 153…allows for the cutting of custom-finishes to seal gaskets or to completely re-engineer the flange” (paragraph 72).
28
Regarding claims 5 and 6, Wonka discloses wherein the tool carrier includes a first coupling location and a second coupling location, wherein the first machining apparatus is coupled to the tool carrier at one of the first coupling location (i.e. where the first machining apparatus (13) attaches: see figure 1)  or the second coupling location, and wherein the second machining apparatus is coupled to the tool carrier at both the first coupling location and the second coupling location (as seen in figures 27-29, the bridge spans over the frame and attaches at two ends) and whereby the tool carrier defines an opening therein, and wherein, when the second machining apparatus 
Regarding claim 8, Wonka discloses a third machining apparatus including a third tool support and a third tool (127) supported by the third tool support, wherein the third tool is configured to perform a third machining operation (figure 19 an dparagraph 69).
	Regarding claim 9, Wonka discloses wherein the first machining operation includes cutting through a pipe (paragraph 72), the second machining operation includes at least one of facing a flange of the pipe and cutting a groove in the flange of the pipe (paragraph 65), and the third machining operation includes facing the flange of the pipe (paragraph 69).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wokan et al. (US Pub. No. 2013/0152748) and as evidenced by Olson (USP 4,762,038).
Wonka discloses all aspects of the claimed invention as set forth in the rejection above. Regarding claim 7, Examiner takes Official Notice that it is old and well known in the machining art to add counter-balance to pipe machining apparatus for the purpose of balancing out the weight which reduces chatter during machining and have improved .
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wokan et al. (US Pub. No. 2013/0152748) in view of Olson (USP 4,762,038).
Wonka discloses all aspects of the claimed invention as set forth in the rejection above. Wonka discloses the claimed invention except for the second machining apparatus includes a third tool support supported by the bridge member and a third tool supported by the third tool support, wherein the third tool is configured to perform a third machining operation different than the first machining operation. Olson discloses a pipe machining apparatus having a bridge (equivalent of the second machining apparatus has a second and a third tool (68, 70) with a second and a third tool support respectively (64, 66) (’038, figure 3 and col. 5, lines 6+). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additional tool with its own tool support to shorten the cutting time thus increase machining efficiency.
	Regarding claim 11, as best understood, the modified device of Wonka discloses wherein the second and third machining operations are the same machining operation (i.e. since they move simultaneously with the bridge). 
Regarding claims 12-15, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change out a desired cutting tool and/or move the slides to a desired diameter and axial location in order to operate a desired cut on the pipe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        9/10/21